Case 2:15-cv-06076-MCA-MAH Document 400-3 Filed 02/11/20 Page 1 of 2 PageID: 6886




                               EXHIBIT 3
                                                                Case 2:15-cv-06076-MCA-MAH Document 400-3 Filed 02/11/20 Page 2 of 2 PageID: 6887


..
THE NEW YORK TIMES INTERNATIONAL EDITION                                                                                                                                                                                                                                                 MONDAY, DECEMBER 16, 2019 | 11


                                                                                                                                                                                                                                                                                                                       business


                                                                                                                                                                                                         Campaigns doing little
                                                                                                                                                                                                         to curb disinformation
                                                                                                                                                                                                                                                                                                     But he said his reach was limited.
                                                                                                                                                                                                         Few politicians have teams                                                                  “The amount of disinformation that is
                                                                                                                                                                                                                                                                                                  floating around can cover almost any
                                                                                                                                                                                                         to spot false statements                                                                 possible topic,” Mr. Lord said, and his
                                                                                                                                                                                                         online or stop their spread                                                              team cannot look into each reported
                                                                                                                                                                                                                                                                                                  piece. If campaigns need connections to
                                                                                                                                                                                                         BY DAVEY ALBA                                                                            social media companies, he said, “we’re
                                                                                                                                                                                                                                                                                                  happy to make some.”
                                                                                                                                                                                                         In 2018, Lisa Kaplan assembled a small                                                      In September, President Trump’s re-
                                                                                                                                                                                                         team inside the re-election campaign for                                                 election campaign released an ad that
                                                                                                                                                                                                         Senator Angus King, an independent                                                       included an incorrect statement about
                                                                                                                                                                                                         from Maine. Wary of how Russia inter-                                                    Mr. Biden’s dealings with Ukraine. The
                                                                                                                                                                                                         fered in the 2016 presidential election, it                                              campaign posted the ad on Facebook
                                                                                                                                                                                                         set out to find and respond to political                                                 and the president’s Twitter account. Be-
                                                                                                                                                                                                         disinformation online.                                                                   tween the two services, the ad has been
                                                                                                                                                                                                            The team noticed some false state-                                                    viewed more than eight million times.
                                                                                                                                                                                                         ments shared by voters, and traced the                                                      Mr. Biden’s campaign publicized let-
                                                                                                                                                                                                         language back to Facebook pages with                                                     ters that it had written to Facebook,
                                                                                                                                                                                                         names like “Boycott The NFL 2018.” It                                                    Twitter, YouTube and Fox News, asking
                                                                                                                                                                                                         alerted Facebook, and some pages were                                                    the companies to ban the ad. But it re-
                                                                                                                                                                                                         removed. The people behind the posts,                                                    mained up. In mid-November, the Biden
                                                                                                                                                                                                         operating from places like Israel and Ni-                                                campaign released a website called Just
                                                                                                                                                                                                         geria, had misled the company about                                                      the Facts, Folks.
                                                                                                                                                                                                         their identity.                                                                             Jamal Brown, a spokesman for the Bi-
                                                                                                                                                                                                            Today, Ms. Kaplan said, she knows of                                                  den campaign, said it was not the cam-
                                                                                                                                                                                                         no campaigns, including among the                                                        paign’s responsibility alone to push back
                                                                                                                                                                                                         2020 presidential candidates, that have                                                  on all falsehoods. But, he said, “it is in-
                                                                                                                                                                                                         similar teams dedicated to spotting and                                                  cumbent upon all of us, both public- and
                                                                                                                                                                                                         pushing back on disinformation.                                                          private-sector companies, users, and
                                                                                                                                                                                                            They may “wake up the day after the                                                   elected officials and leaders, to be more
                                                                                                                                                                                                         election and say, ‘Oh, no, the Russians                                                  vigilant in the kinds of content we en-
                                                                                                                                                                                                         stole another one,’” she said.                                                           gage and reshare on social media.”
                                                                                                                                                                                                            Less than a year before the 2020 elec-
                                                                                                                                                                                                         tion, false political information is mov-
                                                                                                                                                                                                         ing furiously online. Facebook users
                                                                                                                                                                                                         shared the top 100 false political stories
                                                                                                                                                                                                         over 2.3 million times in the United
                                                                                                                                                                    BEN QUINTON FOR THE NEW YORK TIMES   States in the first 10 months of this year,
A shipping warehouse in Felixstowe, England. Britain’s election result has handed Prime Minister Boris Johnson a mandate to leave the European single marketplace.                                       according to Avaaz, a global human
                                                                                                                                                                                                         rights organization.
                                                                                                                                                                                                            The examples are numerous: A hoax


Brexit heralds a new trade era
TRADE, FROM PAGE 1                                                                                                                                goods, prompting American trading
                                                                                                                                                                                                         version of the Green New Deal legisla-
                                                                                                                                                                                                         tion went viral online. Millions of people
                                                                                                                                                                                                         saw unsubstantiated rumors about the
                                                                                                                                                                                                         relationship between Ukraine and the
                                                                                                                                                                                                         family of former Vice President Joseph
to impose tariffs. Its appellate body,                                                                                                            partners to respond. As world trade dis-               R. Biden Jr. A canard about the ties be-
which adjudicates disputes, has been                                                                                                              integrated, nationalist rage spread, cul-              tween a Ukrainian oil company and a
rendered inoperative by the Trump ad-                                                                                                             minating in the brutalities of World War               son of Senator Mitt Romney, the Utah
ministration’s blocking of new judges.                                                                                                            II.                                                    Republican, spread widely, too.
The panel needs at least three judges to                                                                                                              The British election, and the splinter-               Still, few politicians or their staffs are                                                                             JARED SOARES FOR THE NEW YORK TIMES

render verdicts, but now has only one.                                                                                                            ing of the European trading bloc,                      prepared to quickly notice and combat                                                    Lisa Kaplan, who led a 2018 campaign’s
   “The sense that policy moves in one                                                                                                            amounts to the most consequential up-                  incorrect stories about them, said doz-                                                  disinformation-fighting team, knows of no
direction, toward more liberalization                                                                                                             surge of economic nationalism in gener-                ens of campaign staff members and re-                                                    similar efforts in the 2020 election cycle.
and more integration, has been replaced                                                                                                           ations.                                                searchers who study online disinforma-
by recognition that policy can go back-                                                                                                               “Since Smoot-Hawley, I don’t think we              tion. Several researchers said they were
ward as well as forward,” said Brad                                                                                                               have seen something as dramatic as                     surprised by how little outreach they                                                       Several months ago, a team at the
Setser, a senior fellow at the Council on                                                                                                         this,” said Swati Dhingra, an economist                had received from politicians.                                                           Democratic Congressional Campaign
Foreign Relations in New York.                                                                                                                    at the London School of Economics.                        Campaigns and political parties say                                                   Committee flagged some ads on Face-
   The United States and China together                                                                                                               One major variable has gained clar-                their hands are tied, because big online                                                 book to the office of Representative Il-
account for more than a third of the                                                                                                              ity: Congressional Democrats and the                   companies like Facebook and YouTube                                                      han Omar, a Minnesota Democrat. The
global economy, making their wave of                                                                                                              Trump administration last week hailed                  have few restrictions on what users can                                                  ads called for an investigation into un-
escalating tariffs a cause for alarm                                                                                                              an accord that clears the passage of the               say or share, as long as they do not lie                                                 founded accusations that she had vio-
about diminishing fortunes in nearly ev-                                                                                                          renegotiation of the North American                    about who they are.                                                                      lated several laws.
ery country exposed to international                                                                                                              Free Trade Agreement, the deal that has                   But campaigns should not just be                                                         After the committee and Ms. Omar’s
trade — from Germany to South Korea                                                                                                               allowed some $1.2 trillion worth of goods              throwing their hands up, said some re-                                                   campaign contacted Facebook, the com-
to Mexico.                                                                                                  ANDREW TESTA FOR THE NEW YORK TIMES   a year to be exchanged freely across the               searchers and campaign veterans like                                                     pany said it would limit the prominence
   President Trump has put stock in the      A cattle ranch in Ireland. Brexit may affect the seamless flow of goods across Europe.               United States, Canada and Mexico.                      Ms. Kaplan, who now runs a start-up                                                      of the ads in people’s feeds. But the ads,
unrivaled scale of the American econ-                                                                                                                 Yet on another front, Mr. Trump has                that helps fight disinformation. Instead,                                                which have now reached over one mil-
omy in seeking favorable trading ar-                                                                                                              threatened to impose tariffs on im-                    they said, there should be a concerted                                                   lion views, remain active.
rangements. In his calculus, the United      of tariffs weighed as positive for the        over widening economic inequality, and                 ported automobiles, a step that would be               effort to counter falsehoods.                                                               Facebook does not remove false
States boasts the advantage in any bilat-    global economy, few were proclaiming          the perception that trade has been boun-               especially disruptive in Germany, Eu-                     “Politicians must play some defense                                                   news. It does label some stories as false
eral trade negotiations and can tilt the     the advent of enduring peace. The             tiful for the executive class while leav-              rope’s largest economy. Germany sells                  by understanding what information is                                                     through a partnership with fact-check-
rules toward American interests.             United States and China have de-              ing ordinary people behind.                            far more goods to the United States than               out there that may be manipulated,” said                                                 ing organizations. It has said politicians
   This was the logic that prompted Mr.      scended into such an adversarial state           In Britain, struggling communities                  it imports, drawing the ire of the Ameri-              Joan Donovan, a research director at                                                     like Mr. Trump can run ads that feature
Trump to renounce American participa-        that they are likely to continue seeking      used the June 2016 referendum that un-                 can president.                                         Harvard University’s Shorenstein Cen-                                                    their “own claim or statement — even if
tion in the Trans-Pacific Partnership, a     alternatives to exchanging goods and          leashed Brexit as a protest vote against                   Mr. Trump has openly warned that he                ter. Even more important for politicians,                                                the substance of that claim has been de-
trade bloc spanning a dozen countries. It    investment. Companies that make               the bankers in London who had engi-                    could cite a national security threat as               she said, is pushing “high-profile and                                                   bunked elsewhere.”
was a project pursued by his immediate       goods in China will face pressure to ex-      neered a catastrophic financial crisis,                justification for auto tariffs. Trade ex-              consistent informational campaigns.”                                                        Last month, Twitter announced plans
predecessor, President Barack Obama,         plore other countries, posing disruption      and who then forced regular people to                  perts have derided that strategy as an                    Too many campaigns are now left on                                                    to forbid all political ads. But the com-
in part to press China to address long-      to the global supply chain.                   absorb the costs through wrenching fis-                affront to the norms of the international              their heels, said Simon Rosenberg, who                                                   pany does not screen for false accusa-
standing complaints that it subsidized          China’s leaders have come to construe      cal austerity.                                         trading system.                                        tried to thwart disinformation for the                                                   tions. Twitter said it did not want to set a
key industries, doled out credit to fa-      trade hostilities as part of an American         In the United States, Mr. Trump’s po-                   Last month, Mr. Trump allowed a self-              Democratic Congressional Campaign                                                        precedent for deciding what is and is not
vored companies and manipulated the          bullying campaign engineered to sup-          litical base has rallied to his trade war. In          imposed deadline to lapse without im-                  Committee before the 2018 midterms.                                                      truthful online.
value of its currency to gain an advan-      press their national aspirations and          Italy, France and Germany, furious pop-                posing auto tariffs. But he has left a ma-                “The idea of counterdisinformation                                                       In an email, Ms. Omar said it was “not
tage in world markets.                       deny the country its rightful place as a      ular movements have fixed on trade as a                jor international industry guessing                    doesn’t really exist as a strategic objec-                                               enough” to rely on private companies.
   In taking on China, the Obama admin-      superpower. Nationalist sentiments and        threat to workers’ livelihoods, while em-              about what happens next.                               tive,” he said.                                                                             “We as a nation need to think seri-
istration employed the multilateralist       security concerns have become inter-          bracing nationalist and nativist re-                       Since Britain shocked the world with                  Political groups are not ignoring false                                               ously about ways to address online
mind-set that had guided American pol-       twined with trade policy, complicating        sponses that promise to halt globaliza-                its vote to abandon the European Union,                information. Bob Lord, the chief securi-                                                 threats to our safety and our democracy
icy since the end of World War II. The       the pursuit of a final deal.                  tion.                                                  its political institutions have tangled                ty officer of the Democratic National                                                    while protecting core values like free
Pacific trading bloc would set rules on         Now Britain, in leaving the European                                                              themselves in knots trying to decide                   Committee, encourages campaigns to                                                       speech,” she said.
investment, labor and environmental          bloc, embarks on a strategy aimed at se-                                                             what to do with their nebulous mandate                 alert his organization when they see it                                                     Academics and researchers said it
standards. Its members would profit          curing bilateral trading arrangements         The British election amounts to                        to leave. Businesses have deferred hir-                online.                                                                                  was surprising how little outreach there
through growing trade, and China would       with major economies, from the United         the most consequential upsurge                         ing and investments, awaiting clarity on                  The committee also gives advice on                                                    had been from campaigns that faced dis-
want in. To gain access, China would be      States and China to Australia and India.      of economic nationalism in                             future trading terms.                                  when and how to respond. He said cam-                                                    information operations. Many of the re-
forced to adopt the bloc’s rules.               Trade deals are complex and difficult.                                                                The uncertainty has already exacted                paigns must decide when the costs of ig-                                                 searchers can dissect when a false idea
   But in Trumpian thinking, multilater-     They entail prying open new markets
                                                                                           generations.                                           significant costs, and far beyond Eu-                  noring a falsehood outweighed drawing                                                    first appeared online, and how it spread.
alism is for suckers. Shortly after he was   for exports in exchange for exposing do-                                                             rope, according to a new paper by Tarek                additional attention to it by speaking
sworn in, declaring as his credo “Amer-      mestic companies to new competitors.                                                                 Hassan, an economist at Boston Univer-                 out.                                                                                     Nick Corasaniti contributed reporting.
ica First,” Mr. Trump ditched the Pacific    Powerful interest groups complain.               “The era of freewheeling markets and                sity, and three European accounting ex-
bloc and weaponized the American mar-        Deals take years.                             liberalism is ending,” said Meredith                   perts, Stephan Hollander, Laurence van
ket: If China wanted access to the 327          Arithmetic reveals that no combina-        Crowley, an international trade expert                 Lent and Ahmed Tahoun.
million consumers in the richest coun-       tion of trade deals is likely to compen-      at the University of Cambridge in Eng-                     Some analysts suggested that the
                                                                                                                                                                                                                                                                    LEGAL NOTICE:
try on earth, it would have to buy more      sate Britain fully for what it stands to      land. “People are dissatisfied with the                election enhanced the possibility that                                IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY, CIVIL ACTION NO. 2:15-06076 (MCA)
American goods and play fair.                lose in walking away from the European        complexity of policy and this feeling that             Mr. Johnson would pursue a softer form                                                                            SECURITIES AND EXCHANGE COMMISSION,
   On Friday, Mr. Trump cited the pre-       single marketplace, a territory stretch-      those who have the levers of policy are                of Brexit, keeping Britain closer to the                                                                                         Plaintiff,
                                                                                                                                                                                                                                                                                       v.
liminary agreement as evidence that his      ing from Greece to Ireland.                   somehow out of their reach.”                           European market. His majority is so                                                                                      ARKADIY DUBOVOY, et al.,
strategy was working. The United                Britain sends nearly half of its exports      Economists see perils in this unfold-               comfortable that he need not worry                                                                                             Defendants.
States would sharply reduce the tariffs it   to the European Union, a flow of goods        ing era, especially as governments                     about alienating the hard-liners in his                                                                                      LEGAL NOTICE TO:
had affixed to Chinese goods, while          imperiled by Brexit. Britain’s appeal as      champion national industries at the ex-                party who favor a clean break with Eu-                                                                              DEFENDANT OLEKSANDER IEREMENKO,
                                                                                                                                                                                                                                                                       DEFENDANT IVAN TURCHYNOV, AND
China promised to buy more American          a headquarters for multinational com-         pense of competition. They point to his-               rope.                                                                                                                   DEFENDANT PAVEL DUBOVOY,
farm products and respect intellectual       panies will be undermined as it finds it-     tory, notably the Great Depression,                        But some alteration now lies ahead. If                                                                                    NOTICE IS HEREBY GIVEN:
property. Mr. Trump called it “an amaz-      self separated from the Continent by a        which was deepened by a wave of tit-for-               Brexit uncertainty has been damaging,                   You have been named as a defendant in a lawsuit filed by the U.S. Securities and Exchange Commission (“SEC”) in the U.S. District Court for the District of New Jersey.
ing deal for all.”                           revived border.                               tat trade protectionism kicked off by the              what replaces it is the near certainty of               The name of the case is SEC v. Dubovoy, et al., No. 2:15-06076 (MCA) (D.N.J.). The SEC alleges that you violated the antifraud provisions of the federal securities
                                                                                                                                                                                                          laws by engaging in a fraudulent scheme by hacking into (or working in concert with hackers who hacked into) the computer servers of at least two news wire services
   But economists said the announce-            The fraying of international trading       United States through the Smoot-Haw-                   weaker economic growth and dimin-                       and stole, through deception, confidential earnings information for numerous publicly-traded companies that had not yet been released to the public, and using that
ment of new farm purchases reflected         arrangements and the rise of nationalist      ley Tariff Act of 1930.                                ished living standards.                                 stolen, material, non-public information to trade securities. The SEC seeks disgorgement of ill-gotten gains (plus prejudgment interest), a civil penalty and a permanent
goods that China was already buying.         imperatives have been driven by inten-           The law sharply raised tariffs on a                     “It’s going to have massive implica-                injunction from further violations of the antifraud provisions of the federal securities laws.
Even as the scrapping of the next wave       sifying public anger in many countries        vast range of agricultural and factory                 tions,” Mr. Hassan said.                                You are directed to contact John Donnelly, Senior Trial Counsel, Securities and Exchange Commission,1617 JFK Boulevard, Suite520, Philadelphia, PA 19103,
                                                                                                                                                                                                          215-861-9670 to arrange to receive the summons and amended complaint by mail, delivery service, or email. You are also hereby notified to file an answer to the
                                                                                                                                                                                                          amended complaint or other responsive pleading with the Clerk of Court at Martin Luther King Building and U.S. Courthouse, 50 Walnut Street, Newark, NJ 07101,
                                                                                                                                                                                                          within 21 days of this notice. If you fail to contact SEC counsel or file an answer or responsive pleading within the time stated above, SEC counsel will request that a
                                                                                                                                                                                                          judgment by default pursuant to U.S. Federal Rule of Civil Procedure 55(a) be entered against you.



Doling out big money to break up Big Tech
TECH, FROM PAGE 10                              The foundation, along with Mr. Omid-       tions or other measures.                               acted. “Those who believe in a strong re-
                                                                                                                                                                                                                             The world's most
Monopoly that are meant to call out in-
equities in the economy.
                                             yar’s philanthropic network, has also
                                             provided the money to introduce an an-
                                                                                              At a conference at the University of
                                                                                           Utah this fall, Dan Crane, a conservative
                                                                                                                                                  vival of antitrust, and a return to its anti-
                                                                                                                                                  monopoly roots, have a duty to specify
                                                                                                                                                                                                                             trusted perspective.
   Mr. Hughes will also finance some         titrust-focused initiative at Yale’s busi-    law professor, challenged a group of par-              what, exactly, they mean, in concrete, le-
groups doing academic research on cor-       ness school. Sam Gill, a Knight senior        ticipants including Tim Wu, a legal                    gal detail,” the statement said.
porate concentration and intends to sup-
port more researchers in the future.
                                             vice president, said the foundation had
                                             not yet taken a position on whether
                                                                                           scholar and New York Times contribut-
                                                                                           ing opinion writer who is a leading voice
                                                                                                                                                    Mr. Wu said that, among other pur-
                                                                                                                                                  poses, the statement could be a test for
                                                                                                                                                                                                                             Get unlimited digital access
   “If you’re going to see real change,
you need a community of scholars who
                                             there should be an antimonopoly move-
                                             ment but felt it was important to finance
                                                                                           calling for more aggressive antitrust en-
                                                                                           forcement. Mr. Crane pushed them to be
                                                                                                                                                  judicial nominees. It’s a focus reminis-
                                                                                                                                                  cent of the playbook that helped build
                                                                                                                                                                                                                             to The New York Times.
are in dialogue with one another,” he
said.
                                             inquiries into the questions posed by
                                             major tech companies.
                                                                                           more specific about the changes they
                                                                                           would like to see in how antitrust laws
                                                                                                                                                  the conservative legal movement —
                                                                                                                                                  which in turn shaped the antitrust laws
                                                                                                                                                                                                                             Save 50%.
   Money is already flowing to cam-             In recent years, more potential solu-      are interpreted and enforced.                          Mr. Wu and his allies criticize today.
puses. In November, the Knight Founda-       tions to corporate concentration have            The group wrote a statement, later                  “Over a 30-year period, they won almost
tion allocated $3.5 million to researchers   emerged. While some believe in ag-            published by Mr. Wu, listing legal prece-              every one of those battles,” Mr. Wu said.                                  nytimes.com/globaloffer
to examine questions about digital plat-     gressive approaches like breaking up          dents the group hopes will be over-                    “They just sort of said, ‘Here’s what it
forms, including competition issues.         companies, others prefer new regula-          turned and policies it hopes will be en-               should be,’ and it happened.”
